Exhibit 10.1

MANTECH INTERNATIONAL CORPORATION

2020 EXECUTIVE INCENTIVE COMPENSATION PLAN

 

1.0

OVERVIEW

ManTech International Corporation (Company) has established this 2020 Executive
Incentive Compensation Plan (Plan) to help attract, retain and motivate our
executives to achieve certain goals and objectives. Incentive compensation is an
integral part of the Company’s compensation program. This Plan sets forth a
uniform, systematic, and measurable process for determining incentive
compensation payments earned under this Plan. The Compensation Committee of the
Company’s Board of Directors (Compensation Committee) has ultimate authority
over the implementation and interpretation of this Plan, including the authority
to make any and all determinations it deems necessary or advisable for the
administration of the Plan.

 

2.0

PLAN PARTICIPANTS

Executive officers of the Company, including the CEO, CFO, and the presidents of
the Company’s principal business groups (Business Group Presidents) participate
in this Plan (together, Participants). The Company’s Executive Chairman does not
participate in this Plan. The Compensation Committee has the authority to
designate additional Company officers as Participants in this Plan, in its sole
discretion.

 

3.0

POLICY

For each Participant, a set of performance goals for the applicable criteria
under this Plan (Participant Goals) and relative weightings shall be
established, reviewed and memorialized according to the process set forth below.
All Participant Goals should be specific, measurable, and quantitative, to the
extent practical. The goal-setting process shall be accomplished in accordance
with a time schedule established by the Compensation Committee, in consultation
with the Company’s CEO.

In the case of the Business Group Presidents, the Participant Goals will include
both performance goals relating to the applicable business group (Business Group
Goals) and performance goals for the Company as a whole (Company Goals). For all
other Participants, the Participant Goals will be comprised solely of Company
Goals.

Participant Goals will be memorialized in a separate agreement or worksheet for
each Participant (each, a Plan Worksheet), and each Plan Worksheet will set
forth the relative weightings for the Participant Goals; a threshold, target and
maximum performance score (and corresponding award amount) or the Participant;
and other factors to be used in the Scoring Process (as defined below).

Following completion of the fiscal year, the Committee will evaluate actual
results versus Participant Goals to determine whether and to what extent
incentive compensation has been earned under this Plan for each Participant.
This process is referred to in this Plan as the Scoring Process.

 

2020 Executive Incentive Compensation Plan

Page 1 of 5



--------------------------------------------------------------------------------

The Compensation Committee may adjust the amount otherwise payable to any
Participant under the Plan based on any factors deemed appropriate by the
Compensation Committee in furtherance of the intent of the Plan. The
Compensation Committee may also make adjustments to actual results achieved with
respect to Participant Goals in accordance with Section 4.4 of this Plan.

 

4.0

Scoring Process

This Section 4 uses the following terms (which terms also operate in the Plan
Worksheets).

 

  •  

Business Group Performance Score – for each applicable Participant, the sum of
the weighted Performance Goal Scores for each of the Business Group Goals.

 

  •  

Company Performance Score – for each Participant, the sum of the weighted
Performance Goal Scores for each of the Company Goals.

 

  •  

Factor – the weight (expressed as a percentage) that is assigned to each
Participant Goal for a particular Participant. The aggregate Factors for each
Participant shall total 100% for each set of goals for each individual (Company
Goals and Business Group Goals are each a set of goals). The Factors and
weightings applicable to each Participant Goal may differ for each Participant
under this Plan. If applicable, each set of Company Goals and Business Group
Goals shall be weighted such that the total weighting equals 100% for the two
sets combined.

 

  •  

Final Performance Score – for each Participant, the sum of (i) the applicable
weighted Business Group Performance Score and (ii) the weighted Company
Performance Score. For Participants with no Business Group Goals, the Company
Performance Score shall be the Final Performance Score.

 

  •  

Incentive Compensation Payout Schedule – a schedule that sets forth the
incentive compensation payment amount that corresponds to each performance score
between and including the threshold and maximum Final Performance Scores.

 

  •  

Performance Goal Score – for each Participant Goal, the amount of a measure
actually achieved, expressed as a percentage, relative to the Performance Goal
(the Performance Goal Score at target would be 100%).

 

  •  

Total Earned Incentive Compensation – the incentive compensation amount payable
to a Participant based on his or her Final Performance Score, prior to any
adjustment by the Compensation Committee.

 

4.1

Performance Criteria for Goals

 

  •  

Company Performance Criteria

 

  •  

Revenue (revenue as recognized for the performance period in accordance with
GAAP principles);

 

  •  

Earnings before interest and taxes (EBIT), measured as a dollar amount (also
sometimes referred to as Operating Income); and

 

2020 Executive Incentive Compensation Plan

Page 2 of 5



--------------------------------------------------------------------------------

  •  

Bookings (full value of contract award for single award contracts, plus the
value of multiple award wins, determined in accordance with ManTech’s standard
bookings recognition policy).

 

  •  

Business Group Performance Criteria (measured in the same manner as Business
Group Goals)

 

  •  

Revenue;

 

  •  

EBIT, measured as a dollar amount; and

 

  •  

Bookings.

 

4.2

Guidance for Goal-Setting Process

The following process shall be used to prepare initial recommendations for the
Compensation Committee’s consideration:

 

  •  

The Chairperson of the Compensation Committee shall be responsible for the
establishment of Participant Goals and weightings for the CEO (the Compensation
Committee may request the assistance of the CFO or other members of senior
management in this effort, as he or she deems necessary or appropriate).

 

  •  

The Company Goals and weightings applicable to each Participant (other than the
CEO) shall be initially proposed by the CEO, with input from other members of
senior management, as deemed necessary or appropriate, before being presented to
the Compensation Committee.

 

  •  

Business Group Goals and weightings applicable to a Participant shall be
initially proposed by the CEO, with input from other members of senior
management, as deemed necessary or appropriate, before being presented to the
Compensation Committee.

All Participant Goals and weightings shall be subject to review, modification
and final approval by the Compensation Committee.

 

4.3

Threshold, Target and Maximum Awards

Each Participant shall have threshold, target, and maximum incentive
compensation payment amounts that correspond to threshold, target and maximum
Final Performance Scores. For each Participant, the target award amount shall be
expressed as a fixed number or a percentage of his or her base salary as of
April 1, 2020, as established by the Compensation Committee, and shall represent
the amount of incentive compensation that the Participant will earn if his or
her actual Final Performance Score is equal to that which would result from 100%
achievement of all Participant Goals (the exact payout amount at target may be
impacted by the Compensation Committee’s determination of how to treat an
out-of-cycle salary change for a Participant – see Section 4.4 for more
information).

 

2020 Executive Incentive Compensation Plan

Page 3 of 5



--------------------------------------------------------------------------------

4.4

Guidance for Scoring Process

 

  •  

Overview: Actual results for the year shall be determined and then compared to
the Participant Goals. A Final Performance Score is calculated for each
Participant, which determines the Total Earned Incentive Compensation pursuant
to the applicable Incentive Compensation Payment Schedule. The amount of any
incentive compensation amount that is ultimately paid may be adjusted by the
Compensation Committee’s exercise of discretion in accordance with Section 3 or
this Section 4.4.

 

  •  

Scoring Process:

 

  •  

The Performance Goal Score with respect to each of the Participant Goals is
calculated.

 

  •  

Each Performance Goal Scores is multiplied by the applicable Factor (weight),
and then such results are summed to determine the Participant’s Company
Performance Score and (if applicable) Business Group Performance Score.

 

  •  

For Participants with both Business Group Goals and Company Goals, each of the
Business Group Performance Score and the Company Performance Score shall be
multiplied by a weighting factor, and such resulting amounts shall then be added
together to yield the Final Performance Score (unless otherwise expressly
provided in the individual Plan Worksheet, each of the Business Group
Performance Score and the Company Performance Score shall be equally weighted at
50%).

 

  •  

For Participants with only Company Goals, the Participant’s Company Performance
Score will constitute his or her Final Performance Score.

 

  •  

Based on the Participant’s Final Performance Score, the Total Earned Incentive
Compensation will be derived from the applicable Incentive Compensation Payout
Schedule included on the Participant’s Plan Worksheet (subject to any
adjustments or related determinations by the Compensation Committee described
herein).

 

  •  

Adjustments to Results Achieved: With respect to any Performance Goal Score, the
Compensation Committee shall have the authority to determine whether (and by
what amount) the actual result used to calculate the achievement of a
performance goal should be adjusted to account for extraordinary events or
circumstances, or should otherwise be adjusted in order to be consistent with
the purpose or intent of the Plan.

 

  •  

Out of Cycle Salary Changes: The Compensation Committee shall determine the
effect of any out-of-cycle salary changes on a Participant’s Total Earned
Incentive Compensation.

 

2020 Executive Incentive Compensation Plan

Page 4 of 5



--------------------------------------------------------------------------------

  •  

Final Compensation Committee Review: The Compensation Committee will review and
approve any and all incentive compensation amounts paid under this Plan,
including the Total Earned Incentive Compensation for each Participant. The
Compensation Committee has the authority to adjust the payment amount due to any
Participant hereunder, based on any factor deemed relevant by the Compensation
Committee. The Compensation Committee also has the authority to determine the
impact of any adjustments to results achieved or out-of-cycle salary changes
referenced in the preceding two paragraphs. Payments under this Plan, if any,
shall be made on or before March 15, 2021. Unless the Compensation Committee
determines otherwise in its sole discretion, a Participant’s right to receive
any incentive compensation payment hereunder shall be forfeited if the
Participant is not an employee of the Company in good standing on December 31,
2020.

 

5.0

RECOVERY OF AWARDS

Awards under the Plan are subject to the terms and conditions of any claw-back
policy that the Company may adopt to conform to the requirements of Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

6.0

AUTHORIZATION

The Compensation Committee has authorized the development of this Plan and shall
oversee the implementation and operation of this Plan and the individual
Participants’ Plan Worksheets. Senior management and other Company personnel
designated by the Compensation Committee will support the administration of the
Plan.

 

2020 Executive Incentive Compensation Plan

Page 5 of 5